DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “502” has been used to designate both initial sample group ([0045]) and first mixing chamber ([0049])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 5 is missing capillary channel 103-1, see paragraph [0048]


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the capillary break” in lines 12-13 and line 21. It is understood that there is a capillary break coupled to each first capillary channel, however as there are multiple 
Claims 2-7 are rejected by virtue of their dependence on a rejected based claim. 
Claim 8 recites “the capillary break” in lines 12-13 and line 21. It is understood that there is a capillary break coupled to each first capillary channel, however as there are multiple first capillary channels, and therefore multiple capillary breaks, it is unclear which capillary break is being referred to. 
Claims 9-13 are rejected by virtue of their dependence on a rejected based claim. 
Claim 11 recites “the lid layer” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination, it will be interpreted that claim 11 is dependent on claim 10, which recites a lid layer. 
Claim 14 recites the limitation "the die" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected by virtue of its dependence on a rejected based claim. 
Claim 14 recites “the capillary break” in lines 9-10. It is understood that there is a capillary break coupled to each first capillary channel, however as there are multiple first capillary channels, and therefore multiple capillary breaks, it is unclear which capillary break is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US-2010/0270156-A1) in view of Pollack (US-2011/0256542-A9).
Regarding claim 1, Srinivasan teaches a digital microfluidic electrode array (DMFEA), comprising:
	at one least one die (referred to as bottom substrate 410) comprising a number of electrodes (electrodes 422, 426, 434, 438) disposed along a surface of the die (410) ([0114], [0115] and Figures 4A and 4B); and

a number of sample wells (referred to as reservoir electrode 422) located on a first side of the die (410) ([0115] and Figures 4A-4B);
It is understood that the reservoir electrode 422 defines an area for a droplet, as such the corresponding area on the top substrate 414 (channel layer) has a sample well. 
	a number of first capillary channels (referred to as dispensing electrodes 426) fluidically coupled to each of the sample wells (422), the first capillary channels drawing a fluid from the sample wells (422) using capillary forces ([0115] and Figures 4A-4B);
	It is understood that the dispensing electrodes defines a channel for the droplet to travel, as such the corresponding area on the top substrate 414 (channel layer) has first capillary channels. 
	a capillary break (referred to as transition point 442) fluidically coupled to each of the first capillary channels (426) to dispense a portion of the fluid drawn from the sample wells (422) through the capillary forces;
	a number of intermediate chambers (422’) fluidically coupled to the capillary break (442) ([0120] and Figures 4A-4B);
As recited by paragraph [0115], “Additional droplet operations electrodes (not shown) may be inserted at position B.” Further, paragraph [0121] states that droplet actuator 400 is not limited to two droplet dispensing states, rather there can be multiple droplet dispensing stages such that smaller and smaller droplet may be achieved. As such, it is understood that at position B seen in Figure 4A-4B may have additional droplet dispensing configurations 418, 
	a number of second capillary channels (426’) fluidically coupled to the intermediate chambers (422’), the second capillary channels (426’) drawing the fluid from the intermediate chambers (422’) using capillary forces; and
	a number of mixing chambers (referred to as reservoir electrode 434) fluidically coupled to the second capillary channels (426’) into which the capillary forces of the second capillary channels (426’) cause the fluid to enter the mixing chambers (434) ([0120] and Figures 4A-4B), 
wherein the electrodes cause the fluid to move out of the first capillary channels (426) through the capillary break (442), through the intermediate chambers (422’), and into the second capillary channels (426’).
	It is understood that Srinivasan teaches a droplet actuator 400, which has a sample well (422), a first capillary channel (426), a capillary break (442), an intermediate chamber (422’), a second capillary channel (426’), and a mixing chamber (434). . Srinivasan does not teach where there are multiple droplet actuators 400 in parallel. . 
	In the analogous art of droplet actuator devices, Pollack teaches a droplet actuator cartridge with electrodes for mediating droplet operations. 
	Specifically, Pollack teaches thermal cycling path 100 on a droplet actuator substrate ([0087]). As it is understood, droplet 140 is moved back and forth by electrodes 115 between temperature control zones 120A and 12B where there is a transition zone 125 between the two temperature zones ([0089], [0091], and Figure 1). As seen in Figure 2, there can be multiple cycling paths 100 established on a droplet actuator substrate running in parallel. It would have been obvious to one skilled in the art to modify the device of Srinivasan such that there are multiple droplet actuators 400 with their respective fluidic components defining multiple cycling paths in parallel as taught by Pollack for the benefit of processing samples at the same time in parallel ([0137] of Pollack). 
	It is further understood that the duplication of parts has no patentable significance unless there is a new and unexpected result. See MPEP 2144.04 VI.B. Therefore it would have been obvious to one skilled in the art to duplicate the components of droplet actuator 400 such that will be multiple separate droplet actuators 400 on the bottom substrate 410 in the same arrangement as taught by Pollack. 
	Regarding claim 2, the combination of Srinivasan and Pollack teach the DMFEA of claim 1. Srinivasan further teaches wherein the electrodes (422, 426, 434) are positioned on the die (410) based on a pattern. 

	Regarding claim 3, the combination of Srinivasan and Pollack teach the DMFEA of claim 2. Srinivasan further teaches wherein the first capillary channels (426), the capillary breaks (442), the intermediate chambers (422’), and the second capillary channels (426’) are positioned based on the pattern of the electrodes (422, 426, 434). 
	As it is understood, the electrodes (422, 426, 434) each define a fluidic component, wherein the top substrate 414 (channel layer) will have corresponding fluidic component areas that align with the electrodes. 
	Regarding claim 6, the combination of Srinivasan and Pollack teach the DMFEA of claim 1. Srinivasan further teaches wherein the first capillary channels (426) and second capillary channels (426’) comprise a tapered geometry. 
	As seen in Figure 4B, it is understood that transition point 442 has a tapered geometry. 
	Regarding claim 7, the combination of Srinivasan and Pollack teach the DMFEA of claim 1. Srinivasan further teaches wherein the intermediate chambers (422’) are open to atmosphere. 
	Figure 11A shows droplet actuator 1100, which includes a reservoir substrate 1130 associated with top substrate 1122 and bottom substrate 1110 with reservoir electrode 1114 ([0147]). It is understood that Figure 11A depicts the introduction of fluid to the reservoir electrode 1114, as such it is understood that fluid is introduced to the droplet actuator 400 as seen in Figures 4A-4B. Therefore, it is understood that reservoir electrodes 422’ (intermediate chambers) are open to the atmosphere. It would have been obvious to one skilled in the art to 
Regarding claim 8, Srinivasan teaches a microfluidic system, comprising: 
a digital microfluidic electrode array (DMFEA), comprising at least one die (referred to as bottom substrate 410) comprising a number of electrodes (electrodes 422, 426, 434, 438) disposed along a surface of the die (410) ([0114], [0115] and Figures 4A and 4B);
	a channel layer (referred to as top substrate 414) comprising ([0114] and Figures 4A-4B): 
a number of sample wells (referred to as reservoir electrode 422) located on a first side of the die (410) ([0115] and Figures 4A-4B);
It is understood that the reservoir electrode 422 defines an area for a droplet, as such the corresponding area on the top substrate 414 (channel layer) has a sample well. 
	a number of first capillary channels (referred to as dispensing electrodes 426) fluidically coupled to each of the sample wells (422), the first capillary channels drawing a fluid from the sample wells (422) using capillary forces ([0115] and Figures 4A-4B);
	It is understood that the dispensing electrodes defines a channel for the droplet to travel, as such the corresponding area on the top substrate 414 (channel layer) has first capillary channels. 
	a capillary break (referred to as transition point 442) fluidically coupled to each of the first capillary channels (426) to dispense a portion of the fluid drawn from the sample wells (422) through the capillary forces;

As recited by paragraph [0115], “Additional droplet operations electrodes (not shown) may be inserted at position B.” Further, paragraph [0121] states that droplet actuator 400 is not limited to two droplet dispensing states, rather there can be multiple droplet dispensing stages such that smaller and smaller droplet may be achieved. As such, it is understood that at position B seen in Figure 4A-4B may have additional droplet dispensing configurations 418, which contain electrode 422 (sample well), electrodes 426 (first capillary channel), and transition point 442 (capillary break). As there may be multiple dispensing configurations 418, the sample well will be denoted by 422, and the intermediate chamber will be denoted by 422’. Similarly first capillary channel will be denoted by 426, and second capillary channel will be denoted 426’.  
	a number of second capillary channels (426’) fluidically coupled to the intermediate chambers (422’), the second capillary channels (426’) drawing the fluid from the intermediate chambers (422’) using capillary forces; and
	a number of mixing chambers (referred to as reservoir electrode 434) fluidically coupled to the second capillary channels (426’) into which the capillary forces of the second capillary channels (426’) cause the fluid to enter the mixing chambers (434) ([0120] and Figures 4A-4B), 

	
	Paragraph [0017] states that the droplet actuator is provided by including a substrate with a path/array of electrodes formed by a wire trace. While Srinivasan does not explicitly call the bottom substrate a printed circuit board, it is understood that a substrate with paths/arrays of electrodes formed by a wire trace is a printed circuit board. It is understood that the printed circuit board (substrate) will be connected to a processor which allows for the control of electrode activation ([0038]).	
It is understood that Srinivasan teaches a droplet actuator 400, which has a sample well (422), a first capillary channel (426), a capillary break (442), an intermediate chamber (422’), a second capillary channel (426’), and a mixing chamber (434). Srinivasan does not teach where there are multiple droplet actuators 400 in parallel. 	In the analogous art of droplet actuator devices, Pollack teaches a droplet actuator cartridge with electrodes for mediating droplet operations. 
	Specifically, Pollack teaches thermal cycling path 100 on a droplet actuator substrate ([0087]). As it is understood, droplet 140 is moved back and forth by electrodes 115 between temperature control zones 120A and 12B where there is a transition zone 125 between the two 
It is further understood that the duplication of parts has no patentable significance unless there is a new and unexpected result. See MPEP 2144.04 VI.B. Therefore it would have been obvious to one skilled in the art to duplicate the components of droplet actuator 400 such that will be multiple separate droplet actuators 400 on the bottom substrate 410 similar to the arrangement as seen in Pollack. 
Regarding claim 13, the combination of Srinivasan and Pollack teach the microfluidic system of claim 8. 

	Regarding claim 14, Srinivasan teaches a channel layer (414) of a digital microfluidic device, comprising:
a channel layer (referred to as top substrate 414) coupled to the die (410), the channel (414) layer comprising ([0114] and Figures 4A-4B): 
a number of sample wells (referred to as reservoir electrode 422) located on a first side of the die (410) ([0115] and Figures 4A-4B);
It is understood that the reservoir electrode 422 defines an area for a droplet, as such the corresponding area on the top substrate 414 (channel layer) has a sample well. 
	a number of first capillary channels (referred to as dispensing electrodes 426) fluidically coupled to each of the sample wells (422), the first capillary channels drawing a fluid from the sample wells (422) using capillary forces ([0115] and Figures 4A-4B);
	It is understood that the dispensing electrodes defines a channel for the droplet to travel, as such the corresponding area on the top substrate 414 (channel layer) has first capillary channels. 

	a number of intermediate chambers (422’) fluidically coupled to the capillary break (442) ([0120] and Figures 4A-4B);
As recited by paragraph [0115], “Additional droplet operations electrodes (not shown) may be inserted at position B.” Further, paragraph [0121] states that droplet actuator 400 is not limited to two droplet dispensing states, rather there can be multiple droplet dispensing stages such that smaller and smaller droplet may be achieved. As such, it is understood that at position B seen in Figure 4A-4B may have additional droplet dispensing configurations 418, which contain electrode 422 (sample well), electrodes 426 (first capillary channel), and transition point 442 (capillary break). As there may be multiple dispensing configurations 418, the sample well will be denoted by 422, and the intermediate chamber will be denoted by 422’. Similarly first capillary channel will be denoted by 426, and second capillary channel will be denoted 426’.  
	a number of second capillary channels (426’) fluidically coupled to the intermediate chambers (422’), the second capillary channels (426’) drawing the fluid from the intermediate chambers (422’) using capillary forces; and
	a number of mixing chambers (referred to as reservoir electrode 434) fluidically coupled to the second capillary channels (426’) into which the capillary forces of the second capillary channels (426’) cause the fluid to enter the mixing chambers (434) ([0120] and Figures 4A-4B).
It is understood that Srinivasan teaches a droplet actuator 400, which has a sample well (422), a first capillary channel (426), a capillary break (442), an intermediate chamber (422’), a second capillary channel (426’), and a mixing chamber (434). Srinivasan does not teach where there are multiple droplet actuators 400 in parallel. 	
In the analogous art of droplet actuator devices, Pollack teaches a droplet actuator cartridge with electrodes for mediating droplet operations. 
	Specifically, Pollack teaches thermal cycling path 100 on a droplet actuator substrate ([0087]). As it is understood, droplet 140 is moved back and forth by electrodes 115 between temperature control zones 120A and 12B where there is a transition zone 125 between the two temperature zones ([0089], [0091], and Figure 1). As seen in Figure 2, there can be multiple cycling paths 100 established on a droplet actuator substrate running in parallel. It would have been obvious to one skilled in the art to modify the device of Srinivasan such that there are multiple droplet actuators 400 with their respective fluidic components defining multiple cycling paths in parallel as taught by Pollack for the benefit of processing samples at the same time in parallel ([0137] of Pollack). 
	It is further understood that the duplication of parts has no patentable significance unless there is a new and unexpected result. See MPEP 2144.04 VI.B. Therefore it would have been obvious to one skilled in the art to duplicate the components of droplet actuator 400 such that will be multiple separate droplet actuators 400 on the bottom substrate 410 similar to the arrangement as seen in Pollack. 
Regarding claim 15, the combination of Srinivasan and Pollack teach the channel layer of claim 15. Srinivasan further teaches wherein the first capillary channels (426) and second capillary channels (426’) comprise a tapered geometry. 
	As seen in Figure 4B, it is understood that transition point 442 has a tapered geometry. 

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US-2010/0270156-A1) and Pollack (US-2011/0256542-A9) as applied to claims 1 and 8 above and in further view of Farrar (WO-2016/159934-A1). 
Regarding claim 4, the combination of Srinivasan and Pollack teach the DMFEA of claim 1. Neither Srinivasan nor Pollack teach the channel layer comprising an overmold material. 

Specifically, Farrar teaches a circuit device 3 in packaging 5, where packaging 5 supports and protects the circuit device 3 ([0020] and Figure 1). As further stated by paragraph [0020], the packaging 5 comprises an epoxy mold compound 7. It would have been obvious to one skilled in the art to modify the device of Srinivasan and Pollack such that the channel layer (top substrate 414) has an epoxy mold compound surrounding it as taught by Farrar for the benefit of protecting the device ([0001] of Farrar). 
Regarding claim 5, the combination of Srinivasan, Pollack, and Farrar teach the DMFEA of claim 4. 
Farrar further teaches wherein the overmold material is an epoxy mold compound (EMC), see supra. 
Regarding claim 9, the combination of Srinivasan and Pollack teach the microfluidic system of claim 8. 
Srinivasan teaches wherein the sample wells, the first capillary channels, the intermediate chambers, the second capillary channels, the mixing chambers, or combination thereof are defined in the channel layer. 
Neither Srinivasan nor Pollack teach the channel layer comprising an overmold material. 
In the same problem solving area, Farrar teaches a circuit device in an epoxy mold compound. 
Specifically, Farrar teaches a circuit device 3 in packaging 5, where packaging 5 supports and protects the circuit device 3 ([0020] and Figure 1). As further stated by paragraph [0020], .

Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US-2010/0270156-A1) and Pollack (US-2011/0256542-A9) in view of Warren (US-6818110-B1). 
Regarding claim 8, if it is determined that the combination of Srinivasan and Pollack do not teach a printed circuit assembly (PCA) electrically coupled to the electrodes, in the analogous art of printed circuit board assemblies and electrode arrays, Warren teaches electrode arrays with a printed circuit board assembly.  
Specifically, Warren teaches electrode array 10 that has independent electrodes 12 fabricated on an inert substrate 14 (Column 3 lines 51-55 and Figures 1A-1B). As stated by Column 7 lines 20-25, there are electrical contacts to an anode array 10 (understood to be the electrode array) where elastomeric contacts 114 are pressed between the peripheral pads of the array and contact pads 122 on a printed circuit board assembly 112. As it is understood, the printed circuit board assembly allows each individual electrode to be addressed in conjunction with a device such as a potentiostat, which control current or potential applied to each electrode (Column 7 lines 45-47 and 53-55). It would have been obvious to one skilled in the art to modify the device of Srinivasan and Pollack such that the electrodes of Srinivasan are coupled to a printed circuit board assembly as taught by Warren for the benefit of the printed . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US-2010/0270156-A1), Pollack (US-2011/0256542-A9) as applied to claim 8 above and Wu (US-2010/0307922-A1). 
Regarding claim 10, the combination of Srinivasan and Pollack teach the microfluidic system of claim 8. The combination does not teach a lid layer disposed between the die layer and the PCA. 
In the analogous art of liquid manipulation utilizing electrostatic force, Wu teaches an apparatus with conductive electrodes embedded in a surface. 
Specifically, Wu teaches where the substrate and/or cover plate can be made of cyclic olefin copolymer (COC) ([0042]). It would have been obvious to one skilled in the art to modify the device of Srinivasan and Pollack such that there is a cover plate made of COC as taught by Wu for the benefit of maintaining their shape once made ([0042] of Wu).
Regarding claim 11, Srinivasan and Pollack teach the system of claim 8. The combination does not teach a lid layer disposed between the die layer and the PCA. 
In the analogous art of liquid manipulation utilizing electrostatic force, Wu teaches an apparatus with conductive electrodes embedded in a surface. 
Specifically, Wu teaches where the substrate and/or cover plate can be made of cyclic olefin copolymer (COC) ([0042]). It would have been obvious to one skilled in the art to modify .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US-2010/0270156-A1) and Pollack (US-2011/0256542-A9) as applied to claim 8 above and in further view of Bauer (US-2013/0217103-A1). 
Regarding claim 12, the combination of Srinivasan and Pollack teach the microfluidic system of claim 8. The combination does not teach a number of blister packs. 
In the analogous art of droplet actuator devices, Bauer teaches a droplet actuator 200 that has reagents that can take the form of a blister pack ([0076] and Figures 2A-2B). As seen in Figure 2A-2B, reagent storage layer 224 can have compartments 226a-226d in a blister pack array ([0078]). It would have been obvious to one skilled in the art to modify the device of Srinivasan and Pollack such that there is a blister pack array as taught by Bauer for the benefit of creating a device that is ready-to-use and minimizes hands-on time during operation ([0075] of Bauer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798